Elbert, C. J.
This was an action brought by the appellees, Peter and David Shively, against the appellant, Pollard, in the District Court of Clear Creek County, to, recover possession of a certain portion of the Glendower Lode, claimed by the appellant as a part of the Hardin Lode, and embraced bv him in his application for a patent therefor.
The Hardin Lode was discovered in June, 1875, and in the November following was surveyed and staked, and a certificate of location filed in the office of the register of deeds for Clear Creek county by the discoverers, Packard and Krise, remote grantors of appellant.
The Glendower Lode was discovered the 6th December, 1878, was surveyed and staked the 20th February, 1879, and a, certificate of location filed the 21st February, 1879.
On the 26th of August, 1879, Pollard, who had become the owner by purchase of the Hardin Lode, filed a certificate of relocation thereof, for the purpose, in the words of the certificate, “ of more definitely defining the boundaries as originally staked out and filed, without waiver of any right acquired by virtue of said original location.”
The discovery shaft of the Hardin was situated six hundred feet from the east end, and nine hundred feet from the west end of the survey. Both the original location and the relocation varied from a regular parallelogram, from the discovery shaft west, each diverging at a slight angle to the north. By the courses and distances of the original location certificate, the Hardin location did not interfere with or embrace any portion of the Glendower. By the courses and distances of the relocation, the west end of the Hardin was swung further to the north and overlapped a portion of the Glendower. The portion so overlapped constitutes the ground in controversy.
At the trial below the defendant based his case upon the assumption that there was a misdescription in the original certificate of location; that the courses and distances therein were erroneous; that they did not describe the ground actually *312surveyed and staked, and sought to control the courses and distances by monuments, which he claimed were established at the time of the survey, and which brought the ground in controversy within the Hardin location.

*311


*312The verdict was for the plaintiff, and the defendant appeals.
The controversy here concerns chiefly two instructions 'given by the court, as follows:—
“No..l. The court instructs the jury that the defendant under his location certificate and the other evidence in this case, cannot claim any ground except that which is described in the original Hardin location certificate, and that none of the ground covered by the original location certificate is sued for in this case.”
“No. 2. The court instructs the jury that unless they find that the locators of the Hardin lode marked the surface boundaries of their claim by six substantial posts, hewed or marked on the sides in towards the claim, and sunk in the ground, to wit:—one at each corner and one at the center of each side line, the location was void as against any bona fide locator of the same ground, or any part thereof, who has complied with the law as to discovery and location of a mining claim, and that placing stakes upon the side lines of the claim opposite the discovery shaft, where the discovery shaft is 600 feet west of the east end line, and 900 feet east of the west end line, is not a substantial compliance with the law.”
The first instruction, it is insisted, infringes the rule that, monuments control courses and distances.
A recorded certificate of location is a statutory writing affecting realty, being in part the basis of the miner’s “right of exclusive possession and enjoyment ” of Iris mining location granted by the act of Congress of May 10, 1872.
The purpose of the. description in a certificate of location, as stated by the statute, is to “ identify the claim with reason - able certainty.” Identification of the subject-matter is likewise the purpose of all description in patents, grants, and other conveyances of real estate. The description in each, being for like purpose, should be governed by like rules.
*313That the courses and distances of a survey must yield to its monuments, whether natural or artificial, is a familiar doctrine. 3 Wash. H. P. *621, and cases there cited.
Negligence in making surveys; imperfect instruments; variations of the needle; roughness and unevenness of the ground—are some of the elements of uncertainty affecting courses and distances, and make obvious the propriety of the rule. Uriel.
It is only saying that, that which is more obvious and certain shall control that which is less so. Clark v. Wethey, 19 Wend. 320. Hence, generally, in descriptions of boundaries in degree of certainty, natural objects rank artificial marks, as artificial marks in turn rank the courses and distances given in a deed. 3 Wash. R. P., *631.
The difficulty in the case at bar is not about the rule, but-its application.
It will be borne in m ind that the conflict between the two lodes is at the west end of the Hardin, and that the monuments there are those chiefly contested.
The evidence touching the original survey and its boundaries is conflicting. The testimony of the plaintiff’s witnesses, among whom was the surveyor who made the survey, tends to show that the courses and distances given in the original location certificate were correct; and although the corner posts at the west end had disappeared, that they were actually placed at or near the points where the courses and distances would locate them. The east end corner posts, and what were intended as the center posts, although not properly placed, were all found and identified by the surveyor, and corresponded with the courses and distances given for the east end.
No original monument was found at the northwrest corner. Evidence was introduced by the defendant to show that a stake was originally placed at this corner, but the evidences also shew that it was not in existence at the time of the Glendower discovery or location, and consequently could not avail to control the courses and distances of the record, for reasons fully stated hereafter.
*314The monuments upon which the defendant relied to control the courses and. distances of the original survey, was a stump standing at the southwest corner of the relocation, and claimed by him to be the southwest corner of the original location'.
The certificate called for a post at this corner, but the defendant was allowed to introduce evidence to show that in point of fact a post was never placed at this corner, but that this stump, standing in the right place, was adopted as a substitute for a post, and marked accordingly.
The act of Congress of July 26, 1866 (14 Statutes at large, 251), is silent as to how a mining claim shall be marked or designated on the ground.
The act of May 10, 1872, Kevised Statute, Sec. 2,324, provides that “ the location must be distinctly marked on the ground, so that its boundaries can be readily traced. All records of mining claims hereafter unade shall contain the name or names of locators, date of location, and such a description of the claim or claims located by reference to some natural object or permanent monument as will identify the claim.”
The legislature in 1874 passed a law supplementing the act of Congress, and prescribing more specifically how a mining claim shall be marked (Qen’l Laws, 629).
Section six is as follows :
“ Such sui’face boundaries shall be marked by six substantial posts, hewed or max’ked on the side or sides which are in towards the claim, and sunk in the ground, to wit, one at each corner, and one at the center of each side line.
“ Where it is practicably impossible, on account of bed-rock, to sink such posts, they may be placed in a pile of stones; and where, in making the surface boundaries of a claim, any one or more of such posts shall fall by right upon precipitous ground, where the proper placing of it is impracticable or dangerous to life or limb, it shall be legal and valid to place any such posts at the nearest practicable point strictly max*ked to designate the proper place.”
*315Such statutory monuments substantially complying with the requirements of the law, would control courses and distances, so that where there wa3 a variation between the courses and distances given in the certificate of location and the monuments on the ground, the latter would prevail.
If in the survey of a mining location, a stump of sufficient size and stability stands at a point where a statutory post should be located, I see no good reason why it should not be hewed, marked and adopted as a location post. In such case however, the descriptive survey should give both its real and assigned character; otherwise it would not satisfy the call of the location certificate.
Where there was no variation between the monuments and the courses and distances, the failure to so designate it would perhaps be unimportant; but in case of variation it would be of prime importance.
In this case the call is for a post at the southwest corner, and it is insisted that parol evidence is admissible to show that while a post is called for, a stump was in fact established as a corner.
Courts have gone far in the admission of parol evidence in the matter of uncertain and disputed boundaries, but I am unable to see how this demand of the defendant can be sustained on principle. The certificate, like a deed, must be construed e® visoeribus suis. When the intent is clearly expressed, no evidence of extraneous facts or circumstances can be received to alter it. 3 Wash. R. P. 400, 404; Bagley v. Mornill, 46 Vt. 99.
The general rule stated more fully is, that parol evidence cannot be admitted to control or contradict the language of a deed, but latent ambiguities can be explained by such evidence. Pacts existing at the time of the conveyance, and prior thereto, may be proved by parol evidence, with a view of establishing a particular line as being the one contemplated by the parties when, by the terms of the deed such line is left uncertain. 3 Wash. R. P.401; Drew v. Swift, 46 N. Y. 209; Claremont v. Carlton, 2 N. H. 369; Peaslee v. Gee, 19 N. H. 277.
*316There is neither latent ambiguity nor uncertainty in the terms of the certificate, to bring it within the meaning of the rule.
The call of the certificate is for a post. A stump does not answer the call. If parol evidence is admissible to show that a stump, and not a post, is the actual corner, it would be equally competent to show a pile of stones, or any other monument uncalled for. This would not be construing the calls of a survey, but making them; it would not be an application of the rule that monuments control courses and distances, but an infringement of the rule that in the absence of latent ambiguity, a deed cannot be varied or contradicted by parol evidence. It would not be controlling courses and distances by monuments, but controlling both by parol evidence. Claremont v. Carlton, 2 N. H. 369.
The rule is that where monuments are relied upon to control courses and distances, they must be found as called for. Buckner v. Lawrence, 1 Dong. Mich. 19; McCoy v. Galloway, 8 Ohio, 383; Seaman v. Hogeboon, 21 Barb. 399; Finley v. Williams, 9 Cranch, 315.
In the case of McCoy v. Galloway, supra, it was held that where the patent called for a tree of one kind, it was not competent to show a tree of another kind.
In Buckner v. Lawrence, supra, it was held that a' marked tree did not satisfy the call for a post. The court say: “ The proposition was not then to prove to the jury that there was a disagreement between the courses and distances and the monument and boundaries as given in the patent, and as they are found on the land, but to show that there was an actual line on the ground not described or called for in the patent, but in fact intended by the surveyor, G-reely, as one of the boundaries of the plaintiff’s grant. To admit parol proof of a marked line nowhere mentioned in the deed, but entirely variant from its calls, would serve to render title to real estate dependent, not on deeds of conveyance and the language of the grantor, and courses, distances and monuments, but on the mere memory of witnesses.”
*317In this view the evidence introduced by the defendant, showing a monument other than the one called for, was not competent, and in the absence of any other monument or monuments to control the courses and distances of the original survey, there was no error in the first instruction.
The defendants’ case was the same as if. no monuments had been given or called for. In such ease parol evidence is not admissible to control the courses and distances. 3 Wash. R. P. 403; Drew v. Swift, 46 N. Y. 209; Bagley v. Morrill, 46 Vt. 94.
The last line of the instruction, viz.: “ That none of the ground covered by the original location certificate is sued for in this case,” would be objectionable, had not the fact which is stated been admitted.
The instruction was equally justified in another view of the case. ' «,
Marking the boundaries of the surface claim as required by statute, is one of the first steps towards a location. It serves a double purpose. It operates to determine the right of the claimant as between himself and the general .government, and to notify third persons of his rights. Another seeking the benefits of the law, going upon the ground, is distinctly notified of the appropriation, and can ascertain its boundaries. He may thus make his own location with certainty, knowing that the boundaries of the other cannot be changed so as to encroach on grounds duly appropriated prior to the change. The prevention of fraud by swinging or floating, is one of the purposes served.
The record also serves a double purpose. As between the claimant and the government, it preserves a memorial of the lands appropriated after monuments, in their nature perishable, are swept away. It also supplements the surface marking, in giving notice to third persons. Golden Fleece v. Cable Consolidated, etc. Co. 12 Nev. 312; Gleason v. Martin, White M. Co. 13 Nev. 471.
Counsel for the appellant submitted to the court below in *318their first instruction, and urge here the following proposition: “ That when a lode is marked as required by law, it is to be presumed such marking is sufficient to notify all persons of the appropriation of the ground within the surface limits of such boundaries, and a person is not bound in law to keep' the corners of his claim marked and in the position they were originally placed ; that when a claim has been lawfully and properly located, the law presumes it will remain so, and that all subsequent owners have at least constructive notice of the prior appropriation of the ground thus located, even though as a matter of fact they had no such notices.”
We are dealing with claims, not patents or grants, where the fee has passed.
Whether a claimant with a true record must keep good his surface monuments we need not say,—the record in this case on the theory of the defendant, was not a true record.
Where there is a variation to any considerable extent between the courses and distances of the location certificate and the monuments established on the ground, the record with its misdescription, in point of fact, gives no notice of the ground actually appropriated. If the monuments are swept away, no search, no exercise of prudence, diligence or intelligence, would advise the subsequent locator of the prior appropriation. In such case the rule demanded by the defendant would work the greatest injustice and hardship, and would be an interpretation of the law in the interest of erroneous records and indolent claimants. The record failing in its constructive notice, I think it just to insist that the statutory monuments shall be found performing their statutory and essential duty of actual notice, and to say that where a variation exists between the monuments and the courses and distances of the location certificate, it is necessary prior to patent for the locator, as against subsequent locators, to keep up his monuments to an extent that gives fair and reasonable notice. In other words a claimant who has not kept up his boundary posts, will not be permitted to show the courses and distances of his recorded loca*319tion to be erroneous, when the right of an intervening locator without notice, will be prejudiced.
Tried by this rule, the defendant had no case, and the first instruction was justified.
At the date of the G-lendower location there were no monuments in existence at the west end to warn the plaintiffs that the ground had already been appropriated; neither were there any center stakes at the center of the side lines. The only monuments 'claimed as in existence at that time at the west end, where the conflict arises, was a stump partially blazed and imperfectly marked in pencil.
The certificate instructed the subsequent locator to look for a post at this corner; it does not advise him that a stump had been utilized as a post.
If the pretensions of the defendant are to be allowed, there would be no protection for a subsequent locator against-swinging locations— an evil against which the strict requirements of the statute were intended to protect.
It was, therefore, competent for the court, the facts being undisputed, to say to the jury that the defendant, not having maintained his location monuments so as to give notice of the ground appropriated, that he could not Claim ground other than that which was described in his record as against a subsequent locator.
The second instruction given by the court was objectionable. The requirements that the side posts be placed in the center of the side lines is satisfied if they be substantially at the center. Where there is a discrepancy of one hundred and fifty feet,-as in this case, they cannot be said to be in the center.
1 think it is too much to say, however, the claims being otherwise marked as required by statute, that the failure to place the side posts in the center of the side lines, will invalidate the location. Such an omission might exist with all the corner posts properly placed and the lode exposed and worked the entire length of the lode. '
It would be an unnecessarily harsh and unreasonable construction of a beneficent statute.
*320It is reasonable to say, however, that the statutory requirements respecting the marking of the surface boundaries with posts, are so far imperative as to require that the boundaries may be, in the language of the statute, “ readily traced ” by them, and that the notice which the statute contemplates and seeks, by and through them, may not be substantially impaired by any omission.
As independent of this instruction, the defendant had no case, the giving of it was error without prejudice.
It is not necessary to examine any of the other assignments.
The judgment of the court below is affirmed -with costs.

Judgment affirmed.